Citation Nr: 0739929	
Decision Date: 12/19/07    Archive Date: 12/26/07

DOCKET NO.  05-13 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for lichen planus.

2.  Entitlement to service connection for a hearing loss 
disability.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a bilateral visual 
disability productive of vision loss, to include diabetic 
retinopathy.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for vitiligo.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from March 1966 to March 1968.  
The veteran had in country Vietnam service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  RO decisions rendered in January 2004 
and July 2004.  Although the appeal initially included the 
issue of service connection for a right eye disability, this 
issue was resolved in the veteran's favor in an August 2005 
rating decision, which essentially granted service connection 
for early cataract and a history of inferior temporal branch 
vein occlusion of the right eye, secondary to diabetes 
mellitus.  Therefore, that issue is no longer on appeal.  The 
veteran continues to appeal for service connection for a 
bilateral eye disability in addition to the already service-
connected early cataracts and inferior temporal branch vein 
occlusion of the right eye.

In his substantive appeal received in April 2005, the veteran 
stated that he suffers from autoimmune disorders, 
cardiovascular disease, diabetes mellitus, hypertension, and 
hypothyroidism, which are interrelated and all due to his 
exposure to dioxin in Vietnam.  Service connection for 
diabetes mellitus is already in effect, and the issue of 
service connection for hypertension, as discussed below, is 
being remanded for issuance of a statement of the case.  
Service connection for hypothyroidism was denied in an 
October 2005 rating decision, and there is no appeal of 
record; thus, the issue is not currently before the Board.  

As to autoimmune disorders, the veteran must file a specific 
claim for each disability he claims service connection, 
whether such condition is an autoimmune disorder or not.  See 
Ephraim v. Brown, 82 F.3d 399, 401 (Fed. Cir. 1996) (a claim 
based on a new diagnosis is a new claim).  While he feels 
that all autoimmune disorders should be considered as 
interrelated, as a layman, he is not competent to diagnose 
any medical disorder or render an opinion as to the cause or 
etiology of any current disorder because he does not have the 
requisite medical expertise.  See, e.g., See Routen v. Brown, 
10 Vet. App. 183, 186 (1997); Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).  

The issues of service connection for hypertension and 
vitiligo are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Lichen planus shown after service was not due to any 
incident of service including Agent Orange exposure during 
service in Vietnam.

2.  A hearing loss disability is not shown.

3.  Tinnitus was first shown many years after service, and is 
unrelated to any in-service events.

4.  Defective visual acuity of the left eye did not increase 
in severity in service.  

5.  The veteran does not currently have diabetic retinopathy, 
or any other eye disability, aside from early cataracts and a 
history of inferior temporal branch vein occlusion of the 
right eye, which is due to service, or to service-connected 
diabetes mellitus.  


CONCLUSIONS OF LAW

1.  Lichen planus was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1116 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

2.  A hearing loss disability was not incurred in or 
aggravated by active service, and may not be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

3.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2007).

4.  A bilateral eye disability, to include diabetic 
retinopathy, was not incurred in or aggravated by active 
service, and not proximately due to or aggravated by service-
connected diabetic retinopathy.  38 U.S.C.A. §§ 1110, 1153 
(West 2002); 38 C.F.R. §§ 3.303, 3.306, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  In a letter dated in April 
2004, prior to the initial adjudication of these claims, the 
RO advised the claimant of the information necessary to 
substantiate the claim, and of his and VA's respective 
obligations for obtaining specified different types of 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  He was told to provide any relevant evidence in his 
possession.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The April 2004 letter erroneously informed him that his claim 
for service connection for lichen planus had been previously 
finally denied, and that, therefore, he must submit new and 
material evidence to reopen his claim.  In addition, he was 
not provided with information regarding ratings and effective 
dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

The VCAA notice contained all of the necessary elements to 
establish the claim for service, connection, and the veteran 
has not alleged that he was harmed by the erroneous 
notification that the lichen planus claim had been previously 
denied.  The statement of the case correctly reflected 
consideration on the merits, and the veteran's contentions 
have focused on the merits.  In addition, as there is no 
rating or effective date assigned as a result of this 
decision, the veteran was not harmed by failure to be 
notified of those elements, as to the issues decided in this 
decision.  Therefore, the Board finds that there was no 
prejudicial error in the notice error in this case, and 
notification errors did not affect the essential fairness of 
the adjudication.  See Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In 
determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

The veteran was afforded a VA examination in August 2005, as 
to diabetic retinopathy.  An April 2003 VA Agent Orange 
examination provided a nexus opinion as to the lichen planus 
issue, with respect to Agent Orange.  As to the remaining 
issues raised, there is no competent evidence of a current 
hearing loss disability; and there is no competent indication 
that lichen planus, tinnitus, or a bilateral visual 
disability may be associated with the veteran's service or 
with another service-connected disability; therefore, an 
additional examination is no warranted.  All available 
private evidence identified by the veteran has been obtained, 
as have service medical records and VA treatment records.  

Thus, the Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, neither the appellant 
nor his or her representative has identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  Hence, no further notice or 
assistance to the appellant is required to fulfill VA's duty 
to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

II.  Service Connection

Service connection may be established for chronic disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may be granted on a presumptive basis for 
certain chronic diseases if the disability was manifested to 
a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1110, 1112(a)(1), 1113, 1131, 1137; 
38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Generally, to establish 
service connection, there must be (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

The veteran's representative has contended that the combat 
provisions should apply in this case.  In the case of any 
veteran who engaged in combat with the enemy in active 
service, there is a relaxed standard of proof for combat-
related claims.  See 38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2007).  Specifically, if a combat 
veteran presents satisfactory lay or other evidence of 
service incurrence or aggravation of a disease or injury, 
which is consistent with the circumstances or hardships of 
his service, then an evidentiary presumption of service 
connection arises and the burden shifts to the government to 
disprove service incurrence or aggravation by clear and 
convincing evidence.  Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000); Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  
However, this reduced evidentiary burden relates only to the 
issue of service incurrence, and not to whether the veteran 
has a current disability or whether a current disability is 
linked to the incident in service; those two questions 
require medical evidence.  See Huston v. Principi, 18 Vet. 
App. 395, 402 (2004); Clyburn v. West, 12 Vet. App. 296, 303 
(1999).  Because none of the outcomes reached in this 
decision turns on a dispute as to whether the veteran had 
observable symptoms in service, it need not be determined 
whether the veteran engaged in combat, which would invoke 
application of 38 U.S.C.A. § 1154(b).  

A.  Lichen planus

The veteran contends that he has lichen planus, which he 
states is an autoimmune disorder, and which is due to Agent 
Orange exposure when he was in Vietnam.  He states that he 
developed a skin condition after swimming in contaminated 
water in Vietnam.  He feels the condition is also related to 
service-connected diabetes mellitus, which he said is also an 
autoimmune disorder.

Service medical records do not show lichen planus in service.  
After service, records from L. Valker, M.D., show the veteran 
was initially seen in November 1968 for a dermatitis of three 
months' duration over the body.  He also had a dermatitis, 
which the doctor said may or may not represent lichen planus, 
over the feet, of one week's duration.  Follow-up in December 
show his improvement with treatment including prednisone.  He 
was next seen in January 1977, complaining of white patches 
over the face in the shaving area, of three weeks' duration.  
He was seen again for this condition in May 1977; the 
diagnosis was "undetermined."  

Treatment records dated from 1996 to 2001 from W. Glickfield, 
M.D., show that in July 2001, the veteran had a rash 
consistent with lichen planus which he said had been 
diagnosed by another doctor in 1996.  

VA treatment records dated from November 2002 to October 2005 
show that in January 2003, the veteran complained of a rash 
on the inner left ankle, which had been treated by a private 
dermatologist.  He said he had been informed it was an 
autoimmune problem and he had been treated with steroids.  In 
March 2003, he complained of a rash on both legs for months.  
He said he had been evaluated by a private dermatologist and 
had been on oral steroids two years earlier.  Examination 
disclosed an erythematous macular rash over both legs.  
Hydrocortisone cream was prescribed until he could be seen in 
a dermatology consult.  

In April 2003, the veteran had an Agent Orange examination.  
He reported a history of a rash on the legs after Vietnam, 
which he thought was related to Agent Orange exposure.  The 
pertinent assessment was lichen planus, and the examiner 
concluded that the skin disease was not related to Agent 
Orange.  

On a VA dermatology consult in June 2003, the veteran 
reported that he had had a skin condition on his legs and 
feet for over 20 years.  He said it would come and go, and 
that a flare up six months earlier had now resolved.  
Examination disclosed only focal erythematous dry nummular 
patches, with no evidence of lichen planus.  The assessment 
was nummular dermatitis. The nummular eczema was noted to be 
nearly resolved in August 2003.  In November 2003, he had a 
mild flare of this condition.  In March 2004, the veteran 
complained of a rash all over his body for the past three 
weeks.  Examination disclosed erythematous macular plaques 
all over the trunk and extremities with whitish streaks.  The 
assessment was generalized dermatitis, and he was prescribed 
ointments and advised to call dermatology if there was no 
improvement.  Subsequent dermatology clinic evaluations show 
he has continued to have flares of nummular eczema.  Although 
in June 2004, the method of treatment used for the eczema was 
noted to be due to diabetes mellitus, no causal link was 
suggested.  

Thus, lichen planus is not currently shown; the disability 
affecting his lower extremities is currently diagnosed as 
nummular eczema.  In addition, while he currently states that 
his skin condition began in service, not only are service 
medical records devoid of any mention of such disorder, but 
when initially seen seven months after service, he reported a 
duration of three months for an all-over dermatitis, and of 
one week for the condition which could represent lichen 
planus.  Moreover, there is no evidence of continuity from 
the 1968 episode and the next occasion on which lichen planus 
was found or suspected, in 2001, when he related the onset to 
1996.  

Service records show that the veteran served in Vietnam, and 
a veteran who served in the Republic of Vietnam during the 
Vietnam era is presumed to have been exposed during such 
service to certain herbicide agents (e.g., Agent Orange).  In 
the case of such a veteran, service incurrence for the 
following diseases will be presumed if they are manifest to a 
compensable degree within specified periods, even if there is 
no record of such disease during service: chloracne or other 
acneform diseases consistent with chloracne, type 2 diabetes, 
Hodgkin's disease, chronic lymphocytic leukemia, multiple 
myeloma, non-Hodgkin's lymphoma, acute and sub-acute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, and trachea), and soft-tissue sarcomas.  38 U.S.C.A. 
§ 1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) 
(2007).  

The presumptive diseases are selected by VA based on periodic 
review and evaluation by the National Academy of Sciences 
(NAS) of the available scientific evidence regarding 
associations between diseases and exposure to dioxin and 
other chemical compounds in herbicides.  See Agent Orange 
Act, Feb. 6, 1991, P.L. 102-4, § 3, 105 Stat. 13; Aug. 14, 
1991, P.L. 102-86, Title V, § 503(a), (b)(1), 105 Stat. 424, 
425.  A disease is considered presumptively associated with 
Agent Orange exposure if there is a positive statistical 
association shown by analysis of medical and scientific 
evidence; an association is considered positive if the 
credible evidence for the association is equal to or 
outweighs the credible evidence against the association.  See 
38 U.S.C.A. § 1116(b); 38 C.F.R. § 1.17(d)(1).  

NAS published its initial findings in 1993, and then, 
beginning in 1996, has published biannual reviews, and, after 
reviewing this and other information, VA has periodically 
updated its regulations.  In addition, VA has published 
notice, in the Federal Register, of diseases determined to be 
not associated with exposure to herbicide agents on several 
occasions, most recently in June 2007.  See 72 FR 32395-32407 
(June 12, 2007).  In the most recent Federal Register notice, 
the question of immune system disorders, including immune 
suppression and autoimmunity, was addressed:

The immune system defends the body against infection by 
viruses, bacteria, and other disease-producing 
microorganisms (pathogens).  The immune system's cells 
arise from stem cells in the bone marrow; they are found 
throughout the body's lymphoid tissues, and they 
circulate in the blood as white blood cells.  . . .

Autoimmune disease is an example of the immune system's 
causing rather than preventing disease.  In this case, 
the immune system mistakenly attacks 

the body's own cells and tissues as if they were 
foreign.  . . .

72 FR at 32404 (June 12, 2007).

NAS concluded that "there was inadequate or insufficient 
information to determine whether an association exists 
between exposure to herbicides and immune system disorders."  
VA determined that "the credible evidence against an 
association between immune system disorders and herbicide 
exposure outweighs the credible evidence for such an 
association, and he has determined that a positive 
association does not exist."  Id.  

Thus, regardless of whether the veteran's skin condition is 
an autoimmune disorder, there is no presumptive association 
with Agent Orange exposure.  However, this does not preclude 
direct service connection for other conditions based on 
exposure to Agent Orange.  This is particularly important 
when there is an approximate balance of positive and negative 
evidence in an appellant's particular case because a claimant 
is entitled to the benefit of the doubt.  Stefl v. Nicholson, 
No. 04-2192 (U.S. Vet. App. Mar. 27, 2007).  However, 
establishing "[a]ctual causation carries a very difficult 
burden of proof."  See Combee v. Brown, 34 F.3d 1039, 1042 
(Fed. Cir. 1994).  

In this case, there is no medical evidence linking lichen 
planus to Agent Orange exposure.  The VA Agent Orange 
examination in April 2003 specifically found that the skin 
disease was not related to Agent Orange exposure, and neither 
the Board nor the veteran possesses the necessary medical 
expertise to challenge the results of this medical evidence.  
See Espiritu v. Derwinski, 2 Vet.App. 492 (1992) (a layman is 
not competent to offer a diagnosis or medical opinion); Jones 
v. Principi, 16 Vet. App. 219, 225 (2002) (Board must provide 
a medical basis other than its own unsubstantiated 
conclusions to support its ultimate decision); Colvin v. 
Derwinski, 1 Vet.App. 171 (1991) (Board is prohibited from 
making conclusions based on its own medical judgment).  There 
is no medical evidence in support of the veteran's claim, 
either on a direct basis or as secondary to Agent Orange 
exposure.  Consequently, as the preponderance of the evidence 
is against the claim, the benefit-of-the-doubt does not 
apply, and the claim must be denied.  38 U.S.C. § 5107(b); 
see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

B.  Hearing loss and tinnitus

The veteran contends that he has tinnitus as well as hearing 
loss which he feels are due to noise exposure in service.  
Service connection for hearing loss may be granted where 
there is credible evidence of acoustic trauma due to 
significant noise exposure in service, post-service 
audiometric findings meeting regulatory requirements for 
hearing loss disability for VA purposes, and a medically 
sound basis upon which to attribute the post-service findings 
to the injury in service, as opposed to intercurrent causes.  
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

The threshold for normal hearing is from zero to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Id., at 157.  Impaired hearing will be considered a 
disability for VA purposes when the thresholds for any of the 
frequencies of 500, 1000, 2000, 3000 and 4000 Hertz are 40 
decibels or more; the thresholds for at least three of these 
frequencies are 26 decibels or more; or speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.

Service medical records do not show any hearing loss or 
tinnitus in service.  An audiogram at separation showed pure 
tone thresholds at the tested frequencies of 500, 1000, 2000, 
and 4000 Hertz all to be 0 decibels in both ears.  

VA treatment records show that in January 2003, the veteran 
complained of hearing a high pitched whine for a year which 
had been getting louder over the past three to four months.  
He said he took aspirin daily, and he was advised to try 
stopping the aspirin to see if the tinnitus resolved.  In 
April 2003, he had his ears irrigated, and reported being 
able to hear much better.  

Thus, there is no medical evidence that the veteran has a 
hearing loss meeting the VA criteria.  Without medical 
evidence of the current existence of a claimed condition, 
there may be no service connection.  Degmetich v. Brown, 104 
F.3d 1328 (1997).  He states that it is the tinnitus that is 
affecting his ability to hear, but there is no medical 
evidence linking tinnitus to in-service noise exposure, and 
when seen in January 2003, he reported tinnitus of only a 
year's duration.  Without medical evidence of hearing loss or 
tinnitus linked to in-service noise exposure, the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine is inapplicable, and the claim 
must be denied.  38 U.S.C. § 5107(b); see Ortiz, supra; 
Gilbert, supra.  

C.  Vision loss/ diabetic retinopathy

The veteran contends that he has visual problems which are 
due to service, including to his service-connected diabetes 
mellitus.  Service connection may be granted on a secondary 
basis for a disability which is proximately due to or the 
result of an established service-connected disorder.  
38 C.F.R. § 3.310(a).  Secondary service connection may also 
be established for a disorder which is aggravated by a 
service-connected disability; compensation may be provided 
for the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  38 C.F.R. § 3.310(c) (2007); Allen v. Brown, 8 
Vet. App. 374 (1995).  

Service medical records show that on the induction 
examination in January 1966, the veteran's distant visual 
acuity in the right eye was 20/20, and in the left eye, 
20/50.  It was noted that he had a visual defect.  On the 
separation examination in February 1968, distant vision in 
the right eye was 20/20, and 20/50 in the left eye.  

VA records show that the veteran was seen in November 2002, 
to become established at that facility.  The initial 
evaluation disclosed fasting blood sugar of 289, and diabetes 
mellitus was diagnosed.

In February 2004, the veteran was evaluated in the eye 
clinic, due to his diagnosis of diabetes mellitus.  He 
complained of mildly blurred vision both distant and near.  
He had a history of BRVO [branch retinal vein occlusion] in 
1995.  The examination disclosed no retinopathy in either 
eye.  He had two areas of neovascularization in the right 
eye, as well as some early neovascularization in the iris.  
He also had simple hyperopia with presbyopia.  On an 
ophthalmology consult in March 2004, examination of the 
retina showed two collaterals, and abnormal vessels involving 
the iris of the right eye.  On an ophthalmology consult in 
June 2004, the veteran did not have any diabetic retinopathy.  
He had hypertensive retinopathy, as well as the previously 
shown residuals of the branch retinal vein occlusion in the 
right eye.  Macular pigmentary changes, worse on the right, 
were also noted.  

On a VA ophthalmology examination in June 2005, the examiner 
concluded that the veteran had no evidence of diabetic 
retinopathy.  He did have a history of inferior temporal 
branch vein occlusion the right eye, as well as an early 
cataract in the right eye, which the examiner concluded were 
at least as likely as not due to or related to diabetes 
mellitus.  Service connection was subsequently granted for 
these two right eye conditions. 

In August 2005, an ophthalmology clinic note reported that 
the veteran had hypertensive retinopathy.  

Thus, the medical evidence does not show that the veteran has 
diabetic retinopathy, or any other bilateral eye disability 
related to service-connected diabetes mellitus.  Moreover, 
there is no medical evidence of any other bilateral eye 
disability otherwise related to service.  At the time of his 
entrance onto active duty, he had defective vision in the 
left eye of 20/50, and this same level of visual acuity was 
noted at separation.  A pre-existing injury or disease will 
be considered to have been aggravated by active service where 
there is an increase in disability during such service.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Since there is no 
evidence of increase in disability in service, it is not 
necessary to obtain a medical opinion as to whether the 
condition was a refractive error, and hence not subject to 
service connection, or whether there was superimposed disease 
or injury in service.  See 38 C.F.R. §§ 3.303(c), 4.9 (2007); 
VAOPGCPREC 82-90, 55 Fed. Reg. 45711 (1990); VAOPGCPREC 67-
90, 55 Fed. Reg. 43253 (1990); VAOPGCPREC 82-90, 55 Fed. Reg. 
45711 (1990).  Thus, the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt doctrine is 
inapplicable, and the claim must be denied.  38 U.S.C. § 
5107(b); see Ortiz, supra; Gilbert, supra.  


ORDER

Service connection for lichen planus is denied.

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for a bilateral eye disability, to include 
diabetic retinopathy is denied.


REMAND

Service connection for vitiligo and hypertension was denied 
in a January 2004 rating decision.  In March 2004, the 
veteran submitted a "reopened claim," claiming service 
connection for hypertension.  In April 2004, he stated that 
he had submitted new evidence for vitiligo, and requested 
that this claim be processed.  The July 2004 rating decision 
confirmed and continued the previous denial of service 
connection for vitiligo.  The decision did not address 
hypertension.  In his notice of disagreement received in 
January 2005, the veteran disagreed with the denial of 
service connection of hypertension and a "skin condition."  
He was informed, in February 2005, that his request to reopen 
the claim for service connection for hypertension would be 
addressed at a later date, but there is no indication that it 
has been addressed.  The February 2005 statement of the case 
did not address either the hypertension or vitiligo issue.  
In his substantive appeal received in April 2005, the veteran 
again indicated that he disagreed with the denial of service 
connection for vitiligo and hypertension.  

In view of the March and April 2004 letters, indicating the 
veteran still wished to pursue claims for service connection 
for vitiligo and hypertension, and his subsequent 
correspondence clarifying that he disagrees with VA's denial 
of his claims, the Board finds that the veteran submitted a 
timely notice of disagreement with regard to the claims of 
service connection for these disorders.  See 38 C.F.R. § 
20.201 (2007).  In this regard, the veteran was not provided 
information regarding ratings and effective dates prior to 
the January 2004 adjudication, which may have prejudiced the 
veteran's actions in not formally characterizing his March 
and April 2004 correspondence as a notice of disagreement.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Therefore, the appellant must be furnished a statement of the 
case addressing the issues, and he should also be advised 
that a timely substantive appeal (VA Form 9 or an equivalent 
writing) will be required for appellate review of the 
additional issues.  See Manlincon v. West, 12 Vet. App. 238, 
240-41 (1999). 

Accordingly, the case is REMANDED for the following action:

After ensuring that any actions needed to 
comply with VA's duty to assist and notice 
obligations are accomplished, the RO 
should provide the veteran and his 
representative with a statement of the 
case on the issues of entitlement to 
service connection for hypertension and 
vitiligo.  He should also be informed that 
a timely substantive appeal (VA Form 9 or 
an equivalent writing) will be required 
for appellate review of this additional 
issue.  If no appeal is filed, the issues 
should not be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


